Citation Nr: 1513387	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-06 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastrointestinal disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to February 1953.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in February 2015.  A transcript of the hearing is of record. 

The record before the Board consists of an electronic records within the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).

The issue of entitlement to service connection for gastrointestinal disability is addressed in the REMAND that follows the ORDER section of this decision.  


FINDING OF FACT

The Veteran's PTSD originated during her active service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran's claim is based upon an assertion that she was sexually assaulted during her active service, resulting in the later development of PTSD.  The Board recognizes that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g. Patton v. West, 12, Vet. App. 272 (1999).  Moreover, the Veteran is competent to describe her in-service experiences.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board also acknowledges that the relevant regulation stipulates that if PTSD is based on an in-service personal assault, evidence from sources other than a Veteran's service records may corroborate his or her account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be used to corroborate the stressor.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

The Veteran contends that she was sexually assaulted during boot camp in Bainbridge, Maryland.  She describes being lured into a bathroom and assaulted by one person while two other people held her down.  See hearing transcript at page 4.  She confirmed at the hearing that she did not report this incident to anyone at the time, but that following boot camp, while on leave at home, she reported the incident to her priest and her mother, after which she attempted suicide.  

The Board's review of the Veteran's service treatment records indeed confirms that she entered service in sound condition.  See October 1952 entrance examination report.  In January 1953, the Veteran was treated following a suicide attempt.  The treatment notes confirm that she was on leave following boot camp in Bainbridge at the time of the suicide attempt.  Further, a February 1953 Report of Medical Board Survey, as well as the February 1953 separation examination, shows that the Veteran was diagnosed with emotional instability reaction.  While the Board recognizes that there is no explicit mention of in-service sexual assault, the Board finds the Veteran's testimony, along with the corroborating service treatment records related to the suicide attempt and subsequent psychiatric diagnosis, are indeed sufficient to corroborate the Veteran's report of in-service sexual assault.  

Further, during the pendency of this claim, the Veteran has been treated for PTSD related to military sexual trauma (MST).  See April 2009 VA psychiatry outpatient note.  The records at the time of the diagnosis show the Veteran to be experiencing nightmares related to the event, crying without reason, diminished concentration and attention, exaggerated startle response, hypervigilance, and isolation and emotional numbing.  The examining psychiatrist found her symptoms to be sufficient for an Axis I diagnosis of PTSD due to MST.  More recently, in February and March 2015, the Veteran's treating psychiatrist and licensed social worker both submitted statements confirming the Veteran is diagnosed with PTSD due to MST  experienced while on active duty in the Navy.  She has been treated for her condition consistently since 2009.

In sum, all of the criteria for establishing service connection for PTSD have been met.  Accordingly, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.


REMAND

The Board finds that further development is required before the claim of entitlement to service connection for GERD is adjudicated. 

The Veteran contends that her now service-connected PTSD has caused a gastrointestinal disorder.  Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). 
   
Post-service private treatment records include clinical records showing treatment for various gastrointestinal complaints between 2001 and 2008.  The cause of these complaints are not apparent in the record.  The Board also observes that the Veteran has not been afforded VA examination to determine the nature and etiology of any current gastrointestinal disorder, to include a determination as to whether any service connected disability has caused or aggravated any gastrointestinal disorder present.  VA is obliged to provide an examination or obtain a medical opinion if the evidence of record contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability, and indicates that the claimed disability or symptoms may be associated with an established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2014).  The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83   (2006). 

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to her claim for service connection for a gastrointestinal disability. 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain relevant and ongoing VA and/or private treatment records related to the Veteran's gastrointestinal disorder.  If any requested records are not available, the claims file should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of all gastrointestinal disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Based on review of the record and the examination of the Veteran, the examiner should state a medical opinion with respect to each gastrointestinal disorder present during the pendency of her claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder was caused or permanently worsened by the Veteran's service-connected PTSD.  If no such causal connection is found, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder was caused by any event during the Veteran's active service.

For purposes of the opinions, the examiner should assume that the Veteran is credible.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for a gastrointestinal disability, claimed as secondary to the service-connected PTSD.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


